                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

UNITED STATES OF AMERICA                       §
                                               §   Case Number: 4:09-CR-194
v.                                             §   Judge Mazzant
                                               §
OSCAR ORLANDO BARRERA                          §
PINEDA (15)

                           MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion for Compassionate Release (Dkt. #1346).

 The Court, having considered the motion, the response, the record, and the applicable law, finds

 that the motion must be DENIED.

                                          I. BACKGROUND

        On October 19, 2012, a jury found Defendant Oscar Orlando Barrera Pineda (“Pineda”)

 guilty of Manufacturing and Distributing Five Kilograms or More of Cocaine Intending and

 Knowing that the Cocaine Will Be Unlawfully Imported into the United States, in violation of 21

 U.S.C. § 959 and 21 U.S.C. § 960(b)(1). The charges stemmed from an international investigation

 targeting a drug trafficking organization operating out of Colombia. Authorities identified Pineda

 as a pilot and aviation mechanic whose skills were used in planning and coordinating flights

 transporting cocaine out of Colombia. When arrested on December 8, 2008, Pineda was seated in

 the pilot’s seat of a running aircraft located on a runway in Colombia. The aircraft contained 670

 kilograms of cocaine. Authorities extradited Pineda to the United States.

        On February 18, 2014 the Court sentenced Pineda to 292 months’ imprisonment. The

 Court later reduced Pineda’s sentence to 235 months following a retroactive change to the

 sentencing guidelines.       Pineda is    serving his sentence at CI          North Lake. See

 https://www.bop.gov/inmateloc/ (Register Number: 18940-078). The Bureau of Prisons (“BOP”)
projects that he will be released on October 16, 2026. Id. As a citizen of Colombia, Pineda is

subject to deportation upon release.

        Pineda seeks compassionate release based on his chronic migraines and risk of contracting

COVID-19, arguing these constitute “extraordinary and compelling reasons” to grant a sentence

reduction (Dkt. #1346). The Government opposes the sentence reduction, arguing Pineda has not

demonstrated “extraordinary and compelling reasons” and a sentence reduction is unwarranted

based on the § 3553(a) factors (Dkt. #1350).

                                         II. LEGAL STANDARD

        A judgment of conviction imposing a sentence of imprisonment “constitutes a final

judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C.

§ 3582(c). One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A), the statute authorizing

compassionate release. Under § 3582(c)(1)(A), a district court may grant a sentence reduction if

it finds: (1) a defendant “fully exhausted all administrative rights”; (2) “extraordinary and

compelling reasons warrant such a reduction”; (3) “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission”; and (4) such a reduction is appropriate

“after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18 U.S.C.

§ 3582(c)(1)(A).

       The First Step Act of 2018 made the first major changes to compassionate release since its

authorization in 1984. Pub. L. 115-391, 132 Stat. 5194. Procedurally, the First Step Act removed

the Director of the BOP as the sole arbiter of compassionate release. Instead, the law enabled a

defendant to move for compassionate release directly in district court after exhausting their

administrative rights. 18 U.S.C. § 3582(c)(1)(A). Prior to this change, the BOP retained sole



                                                  -2-
gatekeeping authority over compassionate release petitions. United States v. Brooker, 976 F.3d

228, 232 (2d Cir. 2020). This resulted in underuse and mismanagement. 1 Id. Through the First

Step Act, Congress sought to mitigate this by “increasing the use and transparency of

compassionate release” Pub. L. 115-391, 132 Stat. 5194, 5239 (capitalization omitted).

           Substantively, the First Step Act also modified the “extraordinary and compelling reasons”

determination. Congress never defined what constitutes “extraordinary and compelling,” but

rather delegated this determination to the Sentencing Commission. 2                               By the text of

§ 3582(c)(1)(A), any sentence reduction must be “consistent with applicable policy statements

issued by the Sentencing Commission.” However, since passage of the First Step Act, the

Sentencing Commission has not updated its guidelines on compassionate release. 3 This has

created significant disagreement across the country whether the pre-First Step Act policy statement

is still “applicable,” and thus binding on district courts.

           The Fifth Circuit recently joined the Second, Fourth, Sixth, Seventh, and Tenth Circuits in

concluding that the Sentencing Commission’s policy statement, § 1B1.13, is no longer binding on

a district court. See United States v. Shkambi, 2021 WL 1291609, at *4 (5th Cir. 2021) (“The

district court on remand is bound only by § 3582(c)(1)(A)(i) and, as always, the sentencing factors


1
  In 2013, a report from the Office of the Inspector General revealed that the BOP granted compassionate release to
only an average of 24 incarcerated people per year. See U.S. Dep't of Just. Office of the Inspector General, The Federal
Bureau of Prisons’ Compassionate Release Program 1 (2013), https://www.oversight.gov/sites/default/files/oig-
reports/e1306.pdf (last visited April 14, 2020). And of the 208 people whose release requests were approved by both
a warden and a BOP Regional Director, 13 percent died awaiting a final decision by the BOP Director. Id.; see also
Extraordinary and Compelling: A Re-Examination of the Justifications for Compassionate Release, 68 M D. L. REV.
850, 868 (2009) (noting that, in the 1990s, 0.01 percent of inmates annually were granted compassionate release).
2
 In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad authority to promulgate “general policy statements
regarding application of the guidelines or any other aspect of sentencing or sentence implementation that in the view
of the Commission would further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And in 28 U.S.C. § 994(t),
“Congress instructed the Commission to ‘describe what should be considered extraordinary and compelling reasons
for sentence reduction, including the criteria to be applied and a list of specific examples.’” United States v. Garcia,
655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).
3
    The Sentencing Commission currently lacks a quorum to issue new guidelines.

                                                          -3-
in § 3553(a). In reaching this conclusion, we align with every circuit court to have addressed the

issue.”). Under this new framework, § 1B1.13 still binds district courts on motions made by the

BOP, but, for motions made directly by an inmate, district courts are free to consider any relevant

fact in determining if “extraordinary and compelling reasons” exist. See Brooker, 976 F.3d at 235–

36 (because the First Step Act allows both inmates and the BOP to file compassionate-release

motions under § 3582(c)(1)(A), § 1B1.13 now applies only when such motions are made by the

BOP and is inapplicable when a compassionate-release motion is made by a defendant); United

States v. McCoy, 981 F.3d 271, 282 (4th Cir. 2020) (“A sentence reduction brought about by

motion of a defendant, rather than the BOP, is not a reduction ‘under this policy statement.’”);

United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (agreeing with Brooker and holding

that there is no “applicable” policy statement for § 3582(c)(1)(A) motions after the First Step Act);

United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (“Until the Sentencing Commission

updates § 1B1.13 to reflect the First Step Act, district courts have full discretion in the interim to

determine whether an ‘extraordinary and compelling’ reason justifies compassionate release”).

       Despite this newfound discretion, district courts are not without guidance in determining

whether “extraordinary and compelling reasons” exist. First, Congress has explicitly limited that

“[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling

reason. 28 U.S.C. § 994(t) (emphasis added). Second, the Sentencing Commission’s policy

statement and commentary is still persuasive. United States v. Logan, No. 97-CR-0099(3), 2021

WL 1221481 (D. Minn., Apr. 1, 2021) (finding that § 1B1.13’s definition of “extraordinary and

compelling” should be afforded “substantial deference . . . as such deference is consistent with the

intent (even if not mandated by the letter) of § 3582(c)(1)(A)”). Application Note 1 of the policy

statement provides that “extraordinary and compelling reasons” exist when: (1) a terminal illness



                                                 -4-
or other medical condition “substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility”; (2) a defendant, who is at least 65 years

old, “is experiencing a serious deterioration in physical or mental health because of the aging

process” and “has served at least 10 years or 75 percent of his or her term of imprisonment”; and

(3) a defendant has minor children without a caregiver or with an incapacitated spouse or partner

who needs the defendant to be the caregiver. U.S.S.G. § 1B1.13, n.1(A)-(C). Lastly, BOP Program

Statement 5050.50 (“PS 5050.50”), amended after passage of the First Step Act, describes the

factors BOP considers grounds for compassionate release. See PS 5050.50 ¶¶ 3–6. These grounds

are similar to the reasons identified by the Sentencing Commission, but also include a list of factors

like rehabilitation and circumstances of the offense.4 Id.

         Building from this guidance, district courts across the country have identified additional

situations where “extraordinary and compelling reasons” exist. First, while rehabilitation alone is

not an “extraordinary and compelling” reason for a sentence reduction, it can be a significant factor

warranting a sentence reduction when an inmate has an otherwise qualifying condition. 5 See

United States v. Rodriguez, 451 F.Supp.3d 392, 405 (E.D. Pa. 2020) (noting that the Sentencing

Commission itself interpreted § 3582(c)(1)(A) as allowing consideration of an inmate’s

rehabilitation). If an inmate demonstrates a long, comprehensive record of rehabilitation, it goes

to whether injustice would result if they remain incarcerated. See Brooker, 976 F.3d at 238

(identifying “the injustice of [a] lengthy sentence” as a factor that may weigh in favor of a sentence


4
  PS 5050.50’s nonexclusive factors are: “the defendant’s criminal and personal history, nature of his offense,
disciplinary infractions, length of sentence and amount of time served, current age and age at the time of offense and
sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’” United States v.
Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).
5
 18 U.S.C. § 3142(g) aids the Court in determining whether a defendant is a danger to the community. Applicable
factors include: “the nature and circumstances of the offense,” “the person's character, physical and mental condition,
family ties, employment, . . . criminal history,” and “the nature and seriousness of the danger to any person or the
community that would be posed by the person's release.” 18 U.S.C. § 3142(g).

                                                         -5-
reduction). Second, courts consider any changes in law and the sentencing guidelines when

determining if a sentence is extraordinary. For example, courts grant compassionate release at a

remarkable rate for inmates subject to the now-abolished § 924(c) sentence-stacking. See McCoy,

981 F.3d at 285 (“As the court observed in Bryant, multiple district courts have concluded that the

severity of a § 924(c) sentence, combined with the enormous disparity between that sentence and

the sentence a defendant would receive today, can constitute an ‘extraordinary and compelling’

reason for relief under § 3582(c)(1)(A)”). Though Congress did not retroactively eliminate

§ 924(c) sentence-stacking, courts consider whether the outdated policy warrants relief on a

case-by-case basis. 6

        Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C.

§ 3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

        (1) the nature and circumstances of the offense and the history and characteristics
            of the defendant;

        (2) the need for the sentence imposed—

                 (A) to reflect the seriousness of the offense, to promote respect for the law,
                     and to provide just punishment for the offense;

                 (B) to afford adequate deterrence to criminal conduct;

                 (C) to protect the public from further crimes of the defendant; and

                 (D) to provide the defendant with needed educational or vocational training,
                     medical care, or other correctional treatment in the most effective
                     manner;

        (3) the kinds of sentences available;

        (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . .

        (5) any pertinent [Sentencing Commission] policy statement . . .

6
 See Shon Hopwood, Second Looks & Second Chances, 41 CARDOZO L. REV. 83, 123-24 (2019) (arguing Congress
did not make § 924(c) sentence-stacking retroactive because it did not want to make all inmates “categorically”
eligible for sentencing relief, but Congress meant for relief from draconian sentences to apply “individually”).

                                                      -6-
         (6) the need to avoid unwarranted sentence disparities among defendants with
             similar records who have been found guilty of similar conduct; and

         (7) the need to provide restitution to any victims of the offense.

Id. § 3553(a).

                                                   III.DISCUSSION

         Pineda moves for compassionate release based on his chronic migraines. Pineda argues

his medical condition, coupled with the ongoing COVID-19 pandemic, warrants a sentence

reduction. The Government argues Pineda’s condition is not severe enough to qualify for

compassionate release.

         Although Pineda has met § 3582(c)(1)(A)’s exhaustion requirement, he has not met the

statute’s requirement that “extraordinary and compelling reasons” exist warranting a reduction of

his sentence. Pineda’s motion, therefore, must be denied.

A. Pineda Has Met § 3582(c)(1)(A)’s Exhaustion Requirement.

         Pineda’s compassionate release motion may only be considered if he first meets

§ 3582(c)(1)(A)’s exhaustion requirement.                Courts may not consider a modification to a

defendant’s sentence under § 3582(c)(1)(A)(i) unless a motion for such a modification is properly

made by the Director of the BOP or by a defendant who has fully exhausted their administrative

remedies. 18 U.S.C. § 3582(c)(1)(A). Fully exhausting administrative remedies requires a denial

by the warden of a defendant’s facility or waiting thirty days without receiving a response to a

request. 7 Id.

         Section 3582(c)(1)(A)’s exhaustion requirement is not waivable. See United States v.


7
  BOP regulations define “warden” to include “the chief executive officer of . . . any federal penal or correctional
institution or facility.” 28 C.F.R. § 500.1(a); United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020); c.f. United
States v. Campagna, 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (holding that “the denial
of Defendant's request by the Residential Re-entry Manager suffices to exhaust his administrative rights”).

                                                         -7-
Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (“Because the statutory language is mandatory—that

a prisoner must exhaust their BOP remedy before filing in district court—we must enforce this

procedural rule . . .”); United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

Apr. 9, 2020) (“While the Court is              well aware of the effects the Covid-19

pandemic . . . § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse

Reeves' failure to exhaust his administrative remedies or to waive the 30-day waiting period.”). If

a defendant has not sought relief from the BOP, or has not waited thirty days since seeking relief,

the Court may not consider their motion.

       On January 22, 2021, Pineda asked the warden at CI North Lake to grant him

compassionate release (Dkt. #1346, Exhibit 1). More than thirty days have passed since this

request. Pineda has, therefore, met § 3582(c)(1)(A)’s exhaustion requirement.

B. Pineda Has Not Met § 3582(c)(1)(A)’s Requirement that “Extraordinary and Compelling
   Reasons” Warrant a Sentence Reduction.

       Pineda’s compassionate release motion turns on his assertion that the risk to his health

associated with COVID-19—coupled with his chronic migraines—constitute extraordinary and

compelling reasons to reduce his sentence. Pineda’s assertion fails because his condition is not

severe enough to constitute “extraordinary and compelling reasons” under § 3582(c)(1)(A)(i).

       The Court has discretion to decide whether Pineda’s conditions present “extraordinary and

compelling reasons” warranting a sentence reduction. See Shkambi, 2021 WL 1291609, at *4. The

Court is not bound by the Sentencing Commission’s policy statement and may consider any

relevant facts in evaluating Pineda’s condition of incarceration. Id. Typically, courts consider

whether a defendant suffers from a serious health condition, has a record of rehabilitation, the

nature and circumstances of defendant’s offense, and whether a sentence is based on outdated law.

See Brooker, 976 F.3d at 238.


                                               -8-
       Rehabilitation alone cannot support a claim for sentence reduction, but may be considered

as a factor in evaluating “extraordinary and compelling reasons.” See Brooker, 976 F.3d at 237-

38; United States v. Hudec, No. 4:91-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug. 20, 2020).

Here, Pineda has successfully completed several BOP adult education courses and programs

during his incarceration. These courses include anger management, anxiety management, men’s

health, substance abuse, stress management, and personal finance (Dkt. #1346 at p. 13). Further,

while Pineda played a key lead role as a pilot in the drug trafficking conspiracy he was charged

under, he has served more than 67 percent of his sentence (Dkt. #1350 at p. 2). Accordingly, the

Court finds Pineda’s rehabilitative record supports his release.

       When considering whether a defendant’s health condition supports compassionate release,

the mere existence of COVID-19 in society cannot independently justify a sentence reduction. See

United States v. Miller, No. 2:17-CR-015-D, 2020 WL 2514887, *2 (N.D. Tex. May 15, 2020)

(citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). To be granted compassionate

release based on COVID-19, a defendant must have a serious comorbidity and evidence the facility

is not effectively controlling the spread of the virus. See United States v. Vasquez, No. CR 2:18-

1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the spread

of COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds to

establish the extraordinary and compelling reasons necessary to reduce a sentence.”).

       In the instant case, despite COVID-19, Pineda fails to show any health conditions that

warrant compassionate release. Pineda is not subject to a terminal illness. Pineda’s conditions do

not substantially diminish his ability to provide self-care in prison. Pineda’s health classification

at CI North Lake is Care Level 1 “Healthy or Simple Chronic Care.” Care Level 1 inmates are

less than 70 years of age and are generally healthy. They may have limited medical needs that can



                                                -9-
be easily managed by clinician evaluations every 6–12 months. See BOP, Care Level

Classification      for     Medical       and      Mental       Health       Conditions       or     Disabilities,

https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (May 2019). Pineda has

not indicated he has any physical restrictions, aside from those related to the management of his

chronic migraines. Further, chronic migraines are not a severe enough comorbidity with COVID-

19 to warrant compassionate release. United States v. McKeel, No. 1:16-CR-88-LG-JCG-1, 2020

WL 5083863, *3 (S.D. Miss. Aug. 26, 2020) (“The CDC does not indicate that migraine headaches

are a condition which may heighten risk of severe illness from COVID-19.”). His age of 43 also

does not support compassionate release.

        Absent COVID-19, Pineda would present no basis for compassionate release because his

medical ailment is appropriately managed and does not impede his ability to provide self-care in

the institution. According to the BOP, CI North Lake also reports zero active COVID-19 cases

among inmates. Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/.

Though the alleged social distancing restrictions at CI North Lake are disturbing, Pineda fails to

present evidence demonstrating a serious risk to his health warranting compassionate release.

Records also show that Pineda’s facility is set to begin COVID-19 vaccinations on April 24, 2021.

        Weighing the evidence, Pineda’s rehabilitative efforts are impressive, but he fails to prove

that his incarceration is “extraordinary and compelling” under the § 3582(c)(1)(A)(i) framework.

See United States v. Stowe, No. CR H-11-803(2), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019) (citation omitted) (stating that the defendant generally “has the burden to show

circumstances meeting the test for compassionate release”).8



8
 Given Defendant’s failure to meet § 3582(c)(1)(A)’s requirements, the Court need not address whether the applicable
18 U.S.C. § 3553(a) factors support a sentence reduction.


                                                       -10-
            Under the rule of finality, federal courts may not “modify a term of imprisonment once it

    has been imposed” unless one of a few “narrow exceptions” applies. Freeman v. United States,

    564 U.S. 522, 526 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see also Dillon, 560 U.S. at

    819 (same). Compassionate release is one of those exceptions, but a defendant must conform both

    to the procedural and substantive requirements of § 3582(c)(1)(A) for a court to modify a sentence.

    Because Pineda has failed to meet the controlling requirements for compassionate release set forth

    in § 3582(c)(1)(A)(i), his motion must be denied.9
.
                                                     IV. CONCLUSION

            It is therefore ORDERED that Defendant’s Motion for Compassionate Release

    (Dkt. #1346) is DENIED.

            SIGNED this 30th day of April, 2021.




                                                ___________________________________
                                                AMOS L. MAZZANT
                                                UNITED STATES DISTRICT JUDGE




    9
     In the alternative, the Court is also unable to order home confinement. The BOP has exclusive authority to determine
    where a prisoner is housed; thus, the Court is without authority to order home confinement. 18 U.S.C. § 3621(b); see
    also United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either
    the CARES Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).

                                                           -11-
